DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 and 06/15/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 prior U.S. Patent No. U.S. Patent No. 10,788228. This is a statutory double patenting rejection.
Instant claims 
US Patent No.: 10,788228 
1. A system, comprising:
1. A system, comprising:
a supply chain entity comprising an inventory having one or more items; and an image processing system comprising a server and configured to:
a supply chain entity comprising an inventory having one or more items; and an image processing system comprising a server and configured to:
receive an initial set of images of at least two items in the inventory;
receive an initial set of images of at least two items in the inventory;
identify color distributions from the initial set of images using two encoders;
identify color distributions from the initial set of images using two encoders;
group colors of the at least two items based on similarities of the identified color distributions using a color coding model;
group colors of the at least two items based on similarities of the identified color distributions using a color coding model;
receive an image of at least one additional item;
receive an image of at least one additional item;
identify a color distribution from the image of the at least one additional item using the two encoders;
identify a color distribution from the image of the at least one additional item using the two encoders; 
assign a color to the at least one additional item based, at least in part, on 


and modify a color attribute value associated with the at least one additional item based, at least in part, on the assigned color and a uniform color code.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Dai et al (Pub No.: 20160358337) discloses an IMAGE SEMANTIC SEGMENTATION.  	Checka et al (US 20160350336) discloses an AUTOMATED IMAGE SEARCHING, EXPLORATION AND DISCOVERY METHOD. 
 	Yang et al (US Patent No.: 10387740) discloses an object detection and recognition apparatus based on CNN based integrated circuits

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        February 25, 2022